Case 6:20-cv-00829-RRS-CBW Document 1 Filed 06/29/20 Page 1 of 7 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


JASON A. MATT, AS INDEPENDENT                                 CIVIL ACTION NO.
ADMINISTRATOR OF THE SUCCESSION
OF STEVEN JAMES MATT AND AS
TRUSTEE OF THE EDWARD &                                       JUDGE
ELIZABETH MATT TRUST, AND THE
EDWARD & ELIZABETH MATT TRUST
                                                              MAGISTRATE
versus

NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY

                                    NOTICE OF REMOVAL

TO:      THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF LOUISIANA

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant The

Northwestern Mutual Life Insurance Company (“Northwestern Mutual”), improperly named in

Petition without the leading “The” in its name, files this Notice of Removal for the removal of

this action from the 15th Judicial District Court for the Parish of Lafayette, State of Louisiana, to

the United States District Court for the Western District of Louisiana and to the extent required,

reserves any and all rights, objections, defenses and exceptions. In support of removal,

Northwestern Mutual further respectfully states and avers as follows:

                                                 1.

         Northwestern Mutual is the defendant in a civil action brought against it in the 15th

Judicial District Court for the Parish of Lafayette, State of Louisiana, entitled “Jason A. Matt as

Independent Administrator of the Succession of Steven James Matt and as Trustee of the Edward




{N4035679.2}
Case 6:20-cv-00829-RRS-CBW Document 1 Filed 06/29/20 Page 2 of 7 PageID #: 2




& Elizabeth Matt Trust, and the Edward & Elizabeth Matt Trust v. Northwestern Mutual Life

Insurance Company,” and given Docket No. 20202359-I by that Court.

                                                 2.

         This action was initiated by the filing of the Petition by Plaintiffs, Jason A. Matt as

Independent Administrator of the Succession of Steven James Matt and as Trustee of the Edward

& Elizabeth Matt Trust, and the Edward & Elizabeth Matt Trust (“Plaintiffs”), on May 18, 2020.

Northwestern Mutual was served through its agent for process, the Louisiana Secretary of State,

on June 3, 2020. Copies of the Citation and Petition, and the accompanying Request for Notice,

as served are attached as Exhibit 1. This satisfies the requirement of 28 U.S.C. § 1446(a), which

requires that copies of all pleadings, process and orders that have been served on the removing

party shall be submitted.

                                                 3.

         This Notice of Removal is timely, as it is being filed within thirty days of service upon

Northwestern Mutual. 28 U.S.C. §§ 1446.

                                                 4.

         The United States District Court for the Western District of Louisiana, Lafayette

Division, is the federal judicial district embracing the 15th Judicial District Court in and for the

Parish of Lafayette, State of Louisiana, where the suit was originally filed. Venue is therefore

proper in this district under 28 U.S.C. § 1441(a) and 98(c).

                                                 5.

         Pursuant to 28 U.S.C. § 1446(d), the undersigned counsel certifies that a copy of the

Notice of Removal will be served promptly on the parties and will be filed with the Clerk of

Court for the 15th Judicial District Court for the Parish of Lafayette, State of Louisiana.

{N4035679.2}
                                                 2
Case 6:20-cv-00829-RRS-CBW Document 1 Filed 06/29/20 Page 3 of 7 PageID #: 3




                                  DOMICILE OF THE PARTIES

                                                    6.

         Plaintiff, Jason A. Matt, was, at the time of the filing of the Petition, and is, at the time of

filing of this Notice of Removal, a citizen of the State of Louisiana. Petition, ¶ 1. While Jason

A. Matt is not a party in his individual capacity, his citizenship is relevant as set forth below.

                                                    7.

         Plaintiff, Jason A. Matt as Independent Administrator of the Succession of Steven James

Matt, is the proper party to sue to enforce a right of the succession. La. Code Civ. P. art. 1685.

See also Fed. R. Civ. P. 17(a). The citizenship of a Succession or an estate for purposes of

diversity jurisdiction is the citizenship of its administrator or legal representative. 28 U.S.C. §

1332(c)(2). Since the Administrator Jason A. Matt is a citizen of Louisiana, plaintiff Jason A.

Matt as Independent Administrator of the Succession of Steven James Matt is a citizen of

Louisiana for purposes of diversity jurisdiction.

                                                    8.

         Plaintiff, Jason A. Matt as Trustee of the Edward & Elizabeth Matt Trust is the proper

party to enforce a right of the Edward & Elizabeth Matt Trust. La. Code Civ. P. art. 689. See

also Fed. R. Civ. P. 17(a). Where the trustee may sue in his own name, even though in a

representative capacity, the citizenship of the trust for diversity purposes is the citizenship of the

trustee. Navarro Sav. Ass’n v. Lee,446 U.S. 458, 100 S. Ct. 1779 (1980); Carden v. Arkoma

Associates, 494 U.S. 185, 191, 110 S.Ct. 1015, 1019 (S. Ct. 1990); Bynane v. Bank of N.Y.

Mellon, 866 F.3d 351, 357-358 (5th Cir. 2017). Accordingly, plaintiff Jason A. Matt as Trustee

of the Edward & Elizabeth Matt Trust is a citizen of Louisiana for purposes of diversity

jurisdiction. In the alternative, to the extent that the citizenship of the beneficiaries may be
{N4035679.2}
                                                    3
Case 6:20-cv-00829-RRS-CBW Document 1 Filed 06/29/20 Page 4 of 7 PageID #: 4




relevant, upon information and belief, the beneficiaries Edward Matt and Elizabeth Matt were

and are citizens of either Louisiana or Texas, both at the time of filing and at the time of removal

to this Court. In either event, their citizenship is such that complete diversity exists.

                                                  9.

         Plaintiff, the Edward & Elizabeth Matt Trust, is not the proper party to enforce a right of

the Edward & Elizabeth Matt Trust. The proper party is the Trustee. La. Code Civ. P. art. 689.

Accordingly, the rules of improper joinder apply, and the citizenship of the trust or its

beneficiaries are not relevant for purposes of diversity of citizenship jurisdiction.        In the

alternative, to the extent that the citizenship of the trust and/or that of beneficiaries may be

relevant, the Edward & Elizabeth Matt Trust is a testamentary trust executed in statutory and

notarial form in Louisiana (Petition, ¶ 1), and upon information and belief, the trustee and the

beneficiaries Edward Matt and Elizabeth Matt were and are citizens of either Louisiana or Texas,

both at the time of filing and at the time of removal to this Court. In either event, their

citizenship is such that complete diversity exists.

                                                 10.

         Defendant Northwestern Mutual was at the time of the filing of the Petition, and is at the

time of filing of this Notice of Removal, a Wisconsin mutual corporation with its principal place

of business in Wisconsin. Accordingly, for diversity of citizenship purposes, it is a citizen of the

State of Wisconsin.

                                                 11.

         Complete diversity of citizenship exists in this matter because: (a) Plaintiffs and

Northwestern Mutual are, and have been at all relevant times, citizens of different states, and (b)



{N4035679.2}
                                                  4
Case 6:20-cv-00829-RRS-CBW Document 1 Filed 06/29/20 Page 5 of 7 PageID #: 5




defendant Northwestern Mutual has not been at any relevant time, and is not now, a citizen of the

forum.

                                          BACKGROUND

                                                  12.

         Plaintiffs bring suit on a life insurance policy that they allege to be in the face amount of

$350,000. Petition, ¶¶ 3-7.

                                                  13.

         In the Petition, Plaintiffs claim that due to Northwestern Mutual’s alleged refusal to pay

benefits, they are entitled to damages, penalties and attorney’s fees. Petition, ¶¶ 15, 26, 32 and

Prayer for Relief. Plaintiffs cite La R.S. 22:1811, La. R.S. 22:1892 and La. R.S. 22:1973 in

support of their claim.      Petition, ¶¶ 16, 21.       Although Northwestern Mutual disputes the

Plaintiffs’ entitlement to benefits or penalties, La R.S. 22:1811 and La. R.S. 22:1973 entitle a

plaintiff to recover damages and/or penalties, but not attorney’s fees, under certain very limited

circumstances.1     Where both actual and punitive damages are recoverable, each must be

considered to the extent claimed in determining the jurisdictional amount. Bell v. Preferred Life

Assurance Society, 320 U.S. 238, 240 (1943); Holley Equipment Co. v. Credit Alliance Corp.,

821 F.2d 1531, 1535 (11th Cir. 1987).

                                                  14.

         Even though Northwestern Mutual disputes plaintiffs’ entitlement to any benefits,

penalties, actual damages, or attorney’s fees, they are included in determining the amount in

controversy. “[A] case may be removed unless it ‘appear[s] to a legal certainty that the claim is


        1 Plaintiffs also cite La. R.S. 22:1892, which does not apply to life insurance policies.
Petition, ¶ 16.
{N4035679.2}
                                                    5
Case 6:20-cv-00829-RRS-CBW Document 1 Filed 06/29/20 Page 6 of 7 PageID #: 6




really for less than the jurisdictional amount.’” Marcel v. Pool Company, 5 F.3d 81, 84 (5th Cir.

1993), quoting St. Paul Mercury Indemnity Co. v. Red Cab Co., 58 S.Ct. 586, 590 (1938), and

also quoting Associacion National v. Dow Quinicade Columbia, 988 F.2d 559, 564 (5th Cir.

1993).

                                                 15.

         Accordingly, the amount in controversy as of the date of filing far exceeded the

jurisdictional threshold of $75,000.00, as it included $350,000 in benefits, as well as alleged

damages and penalties.

                                                 16.

         The amount in controversy requirement is satisfied because “the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.” 28 U.S.C. § 1332 (a).

                                                 17.

         Accordingly, this is a civil action over which this Court has original jurisdiction pursuant

to 28 U.S.C. § 1332, and is one which is removable to this Court pursuant to 28 U.S.C. § 1441(a)

in that there is, and has been at all relevant times, complete diversity of citizenship by and among

the parties to the action, and the amount in controversy exceeds the sum of $75,000.

Additionally, because Northwestern Mutual has not been at any relevant time, and is not now, a

citizen of Louisiana, the requirement of 28 U.S.C. § 1441(b) that no defendant properly joined

and served is a citizen of the state in which the action was originally brought is satisfied.

         WHEREFORE, having met all the requirements for removal under 28 U.S.C. §§ 1441,

et seq., including all the jurisdictional requirements of 28 U.S.C. § 1332.           Defendant The

Northwestern Mutual Life Insurance Company prays that this Notice of Removal be deemed

good and sufficient, and respectfully removes the matter of “Jason A. Matt as Independent

{N4035679.2}
                                                  6
Case 6:20-cv-00829-RRS-CBW Document 1 Filed 06/29/20 Page 7 of 7 PageID #: 7




Administrator of the Succession of Steven James Matt and as Trustee of the Edward & Elizabeth

Matt Trust, and the Edward & Elizabeth Matt Trust v. Northwestern Mutual Life Insurance

Company,” from the 15th Judicial District Court for the Parish of Lafayette, State of Louisiana,

to the docket of this Honorable Court.


                                              Respectfully submitted,

                                              /s/ Covert J. Geary
                                              COVERT J. GEARY (#14280)
                                              TAYLOR K. WIMBERLY (#38942)
                                              Jones Walker LLP
                                              201 St. Charles Avenue, 49th Floor
                                              New Orleans, Louisiana 70170-5100
                                              Telephone: (504) 582-8276
                                              Facsimile: (504) 589-8276
                                              cgeary@joneswalker.com

                                              Attorneys for The Northwestern Mutual Life
                                              Insurance Company



                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing pleading has been served upon all counsel of

record by e-mail attachment, this 29th day of June 2020.


                                              /s/ Covert J. Geary




{N4035679.2}
                                                 7
